Exhibit 10.1

Executive Officers 2007 Annual Incentive Program
under the Dade Behring 2004 Incentive Compensation Plan

2007 Annual Incentive Target Percent

=

120% for the Chief Executive Officer

 

 

  80% for the Chief Operating Officer and Chief Strategy and Technology Officer

 

 

  75% for each other executive officer

 

 

 

2007 Annual Incentive Target Amount

=

120% of December 31, 2007 Annual Base Salary for the CEO

 

 

  80% of December 31, 2007 Annual Base Salary for the Chief Operating Officer
and Chief Strategy and Technology Officer

 

 

  75% of December 31, 2007 Annual Base Salary for each other executive officer

 

The 2007 annual incentive program will be funded (in the percentages indicated)
with a maximum of $3,000,000 for the Chief Executive Officer, 1,500,000 Euros
for the Chief Operating Officer and $1,200,000 for each of the other executive
officers upon achievement of the financial measures established for each of the
following:

-            Earnings Per Share (60%)

-            Cash Flow (15%)

-            ROIC (return on invested capital) (15%); and

-            Revenue Growth (10%)

Each financial measure funds independently from the others and the Program will
be fully funded only if all four financial measures are achieved.

The calculation with respect to sixty percent of each potential bonus amount is
based upon a comparison of actual performance for such financial measures to
target objectives established for such financial measures.

The award related to the remaining forty percent of the potential bonus is based
upon individual performance as evaluated and determined by the Compensation
Committee in the case of the CEO and as evaluated by the CEO and finally
determined by the Compensation Committee in the case of each other executive
officer.

The bonus calculation will be adjusted, either increased or decreased, pursuant
to the program criteria. The final bonus award will be based upon this
calculation and this final bonus award may be adjusted, but not increased, at
the discretion of the Compensation Committee.


--------------------------------------------------------------------------------